ADKINS, Justice (Ret.).
We granted review of Buenoano v. State, 478 So.2d 387 (Fla. 1st DCA 1985), on the basis of apparent conflict with such opinions as Heiney v. State, 447 So.2d 210 (Fla.), cert, denied, 469 U.S. 920, 105 S.Ct. 303, 83 L.Ed.2d 237 (1984); and McArthur v. State, 351 So.2d 972 (Fla.1977), setting forth the standard of review for the sufficiency of the evidence in criminal cases in which convictions are based upon circumstantial evidence. Upon closer examination of Buenoano, however, we have determined that the district court decision is fully in accord with this line of precedent. Finding no direct and express conflict with any Florida appellate opinion, we note that jurisdiction has been improvidently granted and dismiss the instant petition for review.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW and BARKETT, JJ., concur.